Citation Nr: 0827747	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an increased rating in excess of 30 percent 
for service connected post-concussion headaches. 

2.	Entitlement to service connection for dizziness and 
fatigue, claimed as secondary to service connected post-
concussion headaches. 


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, which denied an increased rating for the veteran's 
service connected post-concussion headaches, and denied 
service connection for dizziness and fatigue, claimed as 
secondary to his service connected headache disability.  The 
RO issued a notice of the decision in October 2006, and the 
veteran timely filed a Notice of Disagreement (NOD) in March 
2007.  Subsequently, in June 2007 the RO provided a Statement 
of the Case (SOC), and thereafter, in July 2007, the veteran 
timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in June 2008 where the veteran presented as a 
witness before the undersigned acting veterans law judge.  A 
transcript of the hearing is of record.

With respect to the veteran's service connection claims for 
disorders manifested by dizziness and fatigue, claimed as 
secondary to his service connected headache disability, this 
aspect of the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.






FINDINGS OF FACT

The veteran's service connected post-concussion headache 
disability is manifested by very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for an increased rating to the maximum schedular 
evaluation of 50 percent for service connected post-
concussion headaches have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic 
Code 8100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that an increased rating to the 
maximum schedular level of 50 percent is warranted, and 
therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  




II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to headache disabilities, such as migraine 
headaches, 38 C.F.R. § 4.124a, Diagnostic Code 8100 sets 
forth the relevant rating criteria.  Specifically, it 
provides for a 30 percent rating when the veteran had 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A veteran will receive the maximum schedular 
evaluation of 50 percent under this Code if he experiences 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.   

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, supra, at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.  In addition, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  




III. Analysis 

a. Factual Background
In August 2006 the veteran underwent a VA examination to 
assess the current severity of his service connected post-
concussion headaches.  At this time, the veteran noted that 
he had constant, generalized headaches, without aura.  At 
times, he would experience nausea, photophobia and 
phonophobia, and approximately once per week they would 
become more severe and debilitating for a period of about 24 
hours.  Otherwise, he had constant, steady headaches.  Noises 
and bright light triggered worsening symptoms, and at this 
time, they had not caused him to miss work.  The veteran also 
stated that he felt fatigued during the day.  

A physical examination revealed that neurologically he 
appeared alert and oriented, and based on the examination and 
the veteran's account, the clinician diagnosed him with post-
concussive headaches with features suggestive of migraine 
headaches.  The examiner also noted that the veteran "also 
had excessive daytime sleepiness, and I would wonder about a 
superimposed sleep apnea."       

Another August 2006 VA medical record notes the veteran's 
complaints of recurrent, frequent and severe headaches.  He 
reported that he felt tired all the time.

In a similar vein, as reflected in the January 2008 Form 646, 
the veteran, through his accredited representative, described 
having daily headache attacks, with constant, dull and severe 
pain.  

At his June 2008 Travel Board hearing, the veteran testified 
that he missed about 15 days of work in the past year because 
of the severity of his headaches, and further indicated that 
he planned to retire early due to his health problems.  
Hearing Transcript at 2-3, 5.  He described that he had bad 
headaches constantly, which would require him to lie down 
several times per week.  Hearing Transcript at 4, 5-6.  At 
these times, he could not function, and the pain caused by 
the headaches impaired his sleep such that he would wake 
between 10 to 15 times per night.  Hearing Transcript at 6.  
The veteran used medication to treat his headaches.  Hearing 
Transcript at 5.  

b. Discussion
The Board determines that the evidence weighs in favor of the 
veteran's claim for an increased rating to the maximum 
schedular rating of 50 percent.  Specifically, the veteran 
has described having at least one incapacitating headache 
attack per week, as well as prolonged attacks lasting up to 
24 hours.  Such symptomatology, in the Board's view, is 
consistent with the highest rating of 50 percent under the 
applicable Diagnostic Code 8100.  In addition, while the 
veteran initially did not report missing many days from work 
in August 2006, he has indicated, most recently in June 2008, 
that he has missed approximately two weeks of work due to the 
severity of his headaches, and in fact has planned for early 
retirement due to this disability.  See Hearing Transcript at 
2-3, 5.  The effect that his service connected post-
concussion headache disability has had on his work life 
aligns with the criteria of "severe economic 
inadaptability," contemplated by Diagnostic Code 8100.  
Accordingly, the Board grants the veteran's increased rating 
claim to the maximum level of 50 percent under this Code.  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected headache 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment not accounted for by the 
schedular criteria.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his headache disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for service connected post-concussion 
headaches, to the maximum schedular rating of 50 percent, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's secondary service 
connection claim.  38 C.F.R. § 19.9 (2007).  Specifically, 
although the veteran underwent a VA neurological examination 
in August 2006, the clinician did not offer an assessment as 
to whether the veteran's claimed fatigue, to include possible 
sleep apnea, and dizziness have been caused or aggravated by 
his service connected post-concussion headache disability.  
Accordingly, the Board must remand this claim in order to 
provide a VA examination, complete with medical opinion, to 
address this issue.   

Additionally, as noted during his June 2008 Travel Board 
hearing, the veteran has indicated that he has received 
medical treatment at the VA Medical Center.  Hearing 
Transcript at 8-9.  As such current records could prove to be 
relevant to the veteran's secondary service connection claim, 
the AMC/RO must make attempts to acquire any such outstanding 
records.

Accordingly, this case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  
  
The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The AMC/RO must seek to obtain any 
outstanding VA treatment or other private 
medical records identified by the 
veteran, and associate such records with 
the claims file.

4.  The veteran must be afforded a VA 
medical examination for the purpose of 
determining the etiology of his current 
dizziness and fatigue, to include 
possible sleep apnea, and, specifically, 
whether such disorder(s) was caused or 
aggravated by his service connected post-
concussion headache disability.   

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current disorder 
manifested by dizziness and fatigue, 
to include possible sleep apnea, was 
caused or aggravated by his service 
connected post-concussion headache 
disability?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  Additionally, the Board 
advises that "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's disorder manifested by 
dizziness and fatigue, to include 
possible sleep apnea, was aggravated by 
his service-connected post-concussion 
headache disability, to the extent that 
is possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected disease or injury 
before the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, 
s/he should so indicate in the 
examination report.  

5. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SOC, the AMC/RO must 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.
 


____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


